


EXHIBIT 10.5


AMENDMENT TO FOURTH AMENDED AND RESTATED SECURITY AGREEMENT
(Avistar Communications Corporation)


Amendment dated as of March 29, 2011 (this “Amendment”) to that certain Fourth
Amended and Restated Security Agreement dated as of January 11, 2010, as
amended, by Avistar Communications Corporation, a Delaware corporation (the
“Borrower”), and JPMorgan Chase Bank, N.A. (the “Bank”) (the “Security
Agreement”).


For value received, the parties hereto hereby agree as follows:


1.  
Initially capitalized terms used herein without definition have the meanings
given them in the Security Agreement.



2.  
Section 1 of the Security Agreement is hereby amended by deleting therefrom the
definitions of “Convertible Notes,” “Convertible Note Collateral Agent,”
“Convertible Note Investors,” “Convertible Note Purchase Agreement” and
“Convertible Note Security Agreement” and inserting in lieu thereof the
following:



“Convertible Note” means each “Note” (as defined in, and issued pursuant to, any
Convertible Note Purchase Agreement), all of which taken together being the
“Convertible Notes.”


“Convertible Note Collateral Agent” means the “Collateral Agent” (as defined in
the Convertible Note Purchase Agreement-2008).


“Convertible Note Investors” means each “Purchaser” (as defined in any
Convertible Note Purchase Agreement), all of which taken together being the
“Convertible Note Investors.”
 
 
“Convertible Note Purchase Agreement” means each of (i) the Convertible Note
Purchase Agreement-2008 and (ii) the Convertible Note Purchase Agreement-2011,
both of which taken together being the “Convertible Note Purchase Agreements.”


“Convertible Note Purchase Agreement-2008” means the Convertible Note Purchase
Agreement dated January 4, 2008 by the Borrower and the purchasers parties
thereto with respect to the Borrower‘s sale of its 4.5% convertible subordinated
secured promissory notes.


“Convertible Note Purchase Agreement-2011” means the Convertible Note Purchase
Agreement dated March 29, 2011 by the Borrower and the purchaser party thereto
with respect to the Borrower‘s sale of its 4.5% convertible subordinated secured
promissory note.


“Convertible Note Security Agreement” means each of (i) the Convertible Note
Security Agreement-2008 and (ii) the Convertible Note Security Agreement-2011,
both of which taken together being the “Convertible Note Security Agreements.”


“Convertible Note Security Agreement-2008” means the Security Agreement dated
January 4, 2008 by the Borrower, the investors parties thereto and the
“Collateral Agent” (as defined therein), delivered by the Borrower as security
for the Borrower’s obligations under the Convertible Notes issued pursuant to
the Convertible Note Purchase Agreement-2008.


“Convertible Note Security Agreement-2011” means the Security Agreement dated
March 29, 2011 by the Borrower, delivered by the Borrower as security for the
Borrower’s obligations under the Convertible Note issued pursuant to the
Convertible Note Purchase Agreement-2011.
 
 
Security Agreement.Fourth Amended and Restated.001.Amnd-1.001
UCN 006754857000
Facility ID 198245263
 

--------------------------------------------------------------------------------

 

 
3.  
Clause (xii) of the definition of “Permitted Liens” in Section 1 of the Security
Agreement is hereby amended and restated as follows:



“and (xii) liens in favor of one or more Convertible Note Investors or the
Convertible Note Collateral Agent for the benefit of one or more Convertible
Notes Investors granted by the Borrower under any Convertible Note Security
Agreement”


4.  
This Amendment shall become effective upon the effectiveness of the Fourth
Amendment dated March 29, 2011 to the Note.



5.  
The Security Agreement, as amended by this Amendment, remains in full force and
effect.



6.  
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of laws principles.



7.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one in the same
instrument.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.




The rest of this page is intentionally blank.

UCN 006754857000
Facility ID 198245263
2 
 

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.




By:      /s/ Nancy A.
Sheppard                                                      
            Nancy A. Sheppard
            Managing Director




Avistar Communications Corporation






By:           /s/ Elias
MurrayMetzger                                                      
Name: Elias MurrayMetzger
Title: CFO






By:           /s/ Robert F.
Kirk                                                      
Name: Robert F. Kirk
Title: CEO




State of _________
)

) ss.:
County of ________
)

 
On the ____ day of March in the year 2011, before me, the undersigned,
personally appeared ______________________, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.




                          ____________________________________
                          Notary Public


State of _________
)

) ss.:
County of ________
)



On the ____ day of March in the year 2011, before me, the undersigned,
personally appeared ______________________, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.




                          ____________________________________
                          Notary Public
 
 
UCN 06754857000                                           
Facility ID 198245263 
[Signature Page of Amendment to Fourth Amended and Restated Security Agreement]
 
 

--------------------------------------------------------------------------------

 
